Humankind 
has only one past, but many options for the future. 
History is such that we know only the consequences of 
those actions that have occurred, but not those that did 
not take place. What would our world look like today 
if, a century ago, that memorable shot had not been 
fired in Sarajevo, irrevocably changing the course of 
history? That shot set in motion a dynamic that has yet 
to be fully explained. For some key European countries 
the question of honour contained in that shot overrode 
both common sense and all other considerations. 
Millions paid with their lives for that hypocritical 
honour. Unfortunately, the tragedy did not end there, 
because the lessons of the First World War have not 
been learned. As a consequence, other global carnage 
has claimed even more human lives. Thus, the shot in 
Sarajevo marked nothing more than the onset of the 
bloodiest period in the history of humankind.

For Belarus, this period was also the bloodiest in the 
history of its people. Located at the centre of Europe, in 
the very crucible of geopolitical interests, Belarus lost 
a third of its population during the Second World War. 
Even today, with 20 years of unprecedented successful 
and stable development, we have not recovered from 
that immense loss, either physically, psychologically or 
emotionally.


This year, as the Republic of Belarus celebrates the 
seventieth anniversary of its liberation from the Fascist 
occupiers, is very important and symbolic for the 
country. Belarus remembers all the victims who paid 
with their lives for the freedom of the nation. Against 
this background, we do not understand and strongly 
condemn some attempts to revise the outcome of the 
Second World War, downplaying the significance of the 
Great Victory or desecrating the memory of the fallen 
heroes. The world community must not allow this to 
happen. Indeed, the verdict of history is unequivocal; 
if humankind fails to learn the lessons from past 
tragedies, we are bound to repeat them in the future.

Let us ponder the the immediate and distant future, 
and indeed the present, as we mark the centenary of the 
outbreak of the First World War. What do current global 
trends tell us about the future? Undoubtedly, a multitude 
of factors determine the dynamics of contemporary 
global politics. We would identify the resistance of the 
majority of the world’s population to the imposition of 
external influences as one of the key factors. Indeed, 
much like in the past, the mighty of the world persist in 
believing that only their vision and their development 
model stand as universal. Therefore, they do not ask 
others whether they like or dislike, for instance, so-
called liberal democracy or the Washington consensus. 
Others are just forced to choose — either they accept 
our recipes or face the consequences, such as threats, 
sanctions and colour revolutions.

To be honest, we — that is, the majority — have 
grown accustomed to alien political and economic 
models being foisted upon us. We know what is going 
here. Someone wants our nations to feed transnational 
corporate capital, not ourselves. If we resist, we are 
punished. The pretext is always contrived — alleged 
violations of human rights by unruly States. Having 
been subjected to external attacks for many years, 
countries such as Belarus, Cuba, Iran and Venezuela 
feel such pressure especially acutely.

No less dangerous, however, is another factor. 
Similar attempts at imposition have been made recently 
against our identity. Indeed, some have been doing their 
best to impose on us extraneous cultural preferences. 
For example, we are being forced to renounce the 
values of a traditional family and recognize instead 
the diversity of that institution’s forms. In other words, 
they are striving to strip us of our own soul. That may 
be just another way to subdue those who dissent against 
capital by turning them into soulless slaves.

We are convinced that nothing will come out of 
it, however. The reason why the world is developing 
is because it is diverse. It is diversity itself that gives 
rise to healthy competition and creativity, which, in 
turn, drive human progress. Do we need uniformity 
and the ensuing trivial, soulless world? Of course we 
do not. In that regard, I appeal to those who persist in 
compelling others to do something that they find alien 
and unpleasant to give up their meaningless and futile 
policy. It is a road to nowhere. Their efforts only divide 
us. We have too many problems on our plate that require 
us to be united.

Today, two approaches determine international 
relations: the ability to effect change and the ability to 
stand in its way. Indeed, on the one hand, one or even 
several countries can easily paralyse the international 
community in its activities; on the other, no State or 
group of States, however powerful, can alter the status 
quo without cooperating with the rest of the world. 
That is the paradox of globalization. We have become 
too intertwined and too interdependent. Sadly, the 
same holds true for global challenges — they too have 
become intertwined. It is impossible in today’s world to 
succeed in one area without making headway in others. 
There is, for instance, no simple solution to the threat 
of human trafficking unless we effectively tackle the 
problem of poverty.

In short, strategies and policies to counter all 
contemporary threats will be effective only if they are 
comprehensive in scope and focus. Let us be realistic 
and acknowledge that we will never solve the world’s 
problems all at once. Our collective goal must therefore 
be to reduce the extent of the threat they pose to society 
through our constant, unswerving attention.

It is precisely that attitude that must underpin our 
collective effort aimed at developing the post-2015 
United Nations development agenda. That agenda 
should be both comprehensive and realistic. Its main 
goal should be to make globalization more even and 
equitable than it has been up to now. When people in 
different countries take to the streets to protest against 
globalization, they are not calling for a return to 
parochial nationalism. Rather, they seek a strengthened 
globalization; they want to make it sustainable and they 
want it to result in a win-win situation.

Rising inequality in the world is the biggest 
scourge. We face a paradox. Having recently made 
significant progress in strengthening various forms 
of equality, such as gender, race and ethnic equality, 


we are seeing a stubborn rise in economic inequality. 
The international community must do whatever it takes 
to reverse that trend. Otherwise, we will not eradicate 
poverty. Climate change is another major challenge. 
It is inextricably linked to such issues as energy 
consumption, food security and water resources. We 
need to fully reflect this complex issue in the future 
agenda.

To be sure, many other sectors must also be 
represented in this comprehensive document. In 
that context, Belarus attaches particular importance 
to the struggle against human trafficking and the 
strengthening of the institution of the traditional family. 
In the light of the significant and recognized advances 
we have made at the national level, we propose for the 
consideration of our partners specific, effective, long-
term solutions to those vital issues at the global level.

We need to be thinking right now about how we 
will implement the future agenda. We are certain that 
it should be carried out through the tool of thematic 
global partnerships. In this day and age of multiple 
actors and multiple threats, only effective partnerships 
among States, international organizations, civil society 
and the private sector can deliver success in addressing 
global problems. The State must, of course, remain the 
central pillar among all other partners. Moreover, what 
is needed is a powerful and responsible State. Only 
such a State can achieve the long-term complex goals 
arising from the post-2015 United Nations development 
agenda.

A powerful State often frightens people on the 
grounds that it may potentially abuse its power and harm 
the people. But let us take us a look at the other side of 
that coin. How do people feel when they do not have a 
powerful State, when there is no one to protect them 
from resulting chaos, lawlessness and excess? I believe 
that both the people of Belarus and their neighbours 
can soberly assess arguments like these and draw the 
right conclusions. It is no wonder, then, that the world 
community selects stable and internally coherent States 
like Belarus to serve as a stage for addressing acute 
international crises. The people of Belarus very much 
value stability and successful development. We are 
convinced that those factors make us a fully responsible 
stakeholder in the implementation of the future global 
development agenda.

The United Nations should play a special role in 
implementing the agenda. It is this universal forum 
where Governments and their partners seek to implement 
it. We are convinced that the Organization will be able 
to cope with the task at hand if it successfully adjusts 
to the constantly emerging realities of life. The issue of 
the reform and revitalization of the United Nations is 
as acute as ever, not just in its traditional institutional 
dimension but also in conceptual terms.

As far as the latter is concerned, we believe it 
necessary to give a serious thought to two problems. 
First, we need to look for practical solutions to numerous 
situations where certain United Nations principles 
contradict each other. Secondly, there is the problem 
of negative consequences arising from purportedly 
benign international activities that are often undertaken 
under a United Nations mandate. Far too often, those 
activities seek to advance someone’s political goals, 
and the sponsors care little for the consequences, 
including chaos, lawlessness and refugee flows. Iraqi 
Kurdistan, for instance, stands as a typical example of 
such egotistical policy when it comes to the issue of 
refugees. We hope that the issue will be tackled ahead 
of the next United Nations global summit.

As we look to the future, we would all be well advised 
to take to heart the words of the great internationalist who 
lived during the First World War, American President 
Woodrow Wilson, who said: “The interests of all nations 
are our own also. We are partners with the rest. What 
affects mankind is inevitably our affair.”
